internal_revenue_service number release date index number ---------------------------------------- ------------------------------- ------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b03 plr-148306-13 date date company trust state date date date legend -------------------------------------------------------------------------------------------- ------------------------------ -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------------------- ------------------- --------------------- --------------------- --------------------- dear ----------------- this letter responds to a letter dated date submitted on behalf of company by company’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts company incorporated in state on date and elected to be an s_corporation effective date shares of company stock were transferred to trust on date company represents that trust was eligible to be an electing_small_business_trust esbt within the meaning of sec_1361 and has been treated as though a timely esbt election had been made however an election was mistakenly filed under sec_1361 plr-148306-13 for trust to be treated as a qualified_subchapter_s_trust qsst effective date even though trust did not qualify as a qsst and was in fact treated as an esbt the trustee of trust made no election under sec_1361 to treat trust as an esbt therefore trust was not an eligible shareholder and as a result company’s s_corporation_election terminated company represents that the circumstances resulting in the termination of company’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning additionally company represents that company and its shareholders have filed their federal_income_tax returns consistent with having a valid s_corporation_election in effect for company company and its shareholders have agreed to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1362 an esbt may be a shareholder sec_1361 provides that for purposes of sec_1361 except as provided in sec_1361 the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary plr-148306-13 sec_1_1361-1 of the income_tax regulations provides in part that the trustee of the trust must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the esbt election must be filed within the same time requirements prescribed in sec_1_1361-1 for filing a qsst election no later than days and two months after the desired effective date sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in pertinent part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to f agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that company’s s_corporation_election terminated because the trustee of trust failed to timely file the required esbt election under sec_1361 we further conclude that the termination was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 company will be treated as continuing to be an s_corporation on and after date provided company’s s_corporation_election was not otherwise terminated under sec_1362 and provided that the trustee of trust files an esbt election with the appropriate service_center within days of this letter to be effective date a copy of this letter should be attached to the esbt election except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding whether company is otherwise eligible to be treated as an s_corporation or whether trust is eligible to be treated as an esbt plr-148306-13 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely s holly porter chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
